            Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

                                                        :
FIRE ISLAND RETREAT, individually                       :     CIVIL ACTION NO.
and on behalf of all others similarly situated,         :
                                                        :
                       PLAINTIFF,                       :
                                                        :
       v.                                               :
                                                        :
BRIT GLOBAL SPECIALTY USA, INC., and                    :
LLOYD’S OF LONDON                                       :
                                                        :     COMPLAINT
                       DEFENDANTS.                      :     JURY TRIAL DEMANDED




                                CLASS ACTION COMPLAINT

       Plaintiff, Fire Island Retreat, individually and on behalf of all others similarly situated,

files this action against certain underwriters for Lloyd’s of London known as Brit Global

Specialty USA, Inc. (BRIT Syndicate No. 2987) and Lloyd’s of London subscribing to Policy

Number B0507L19MKSFL000081-00 (“Defendants”) and alleges as follows:

                                        INTRODUCTION

       1.      Our nation is fighting the COVID-19 pandemic. The measures necessary to

combat this pandemic are extreme, requiring the closure of businesses and schools, and

restricting almost all public activities. This impact on the United States economy has, and will

continue to have, a devastating effect on businesses.

       2.      Many businesses, including Plaintiff’s bed and breakfast establishment, have

suffered immediate and precipitous losses. This impact on businesses has, and will continue to

have, a devastating effect on our nation’s economy.
            Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 2 of 17




       3.      To protect his property and the income from the operation of the bed and

breakfast, Plaintiff purchased a property insurance policy from Defendants with policy number

B050719MKSFL000081-00 (“Policy”).

       4.      The Policy was issued and underwritten by Defendants Lloyd’s of London

subscribing to Policy Number B0507L19MKSFL000081-00 and underwriters for Lloyd’s of

London known as Brit Global Specialty USA, Inc., BRIT Syndicate No. 2987.

       5.      The Policy is a bilateral contract: Plaintiff agreed to pay premiums to Defendants,

in exchange for Defendants’ promise of coverage for certain losses.

       6.      Among other types of coverage, the Policy protects Plaintiff against loss of

business income due to a suspension of operations of his bed and breakfast. This type of

coverage is referred to as business interruption coverage.

       7.      The Policy provides “Civil Authority” coverage under which the Defendants

promise to pay for loss of business income caused by the action of a civil authority prohibiting

access to Plaintiff’s bed and breakfast business.

       8.      Plaintiff complied with the obligations under the Policy and paid the premiums as

charged.

       9.      As a result of COVID-19, Plaintiff was forced to suspend business operations at

the bed and breakfast in March 2020. This suspension, which is ongoing, has caused Plaintiff to

suffer significant losses and to incur substantial expenses.

       10.     Under the Policy, Defendants promised to cover these losses and expenses, and

are obligated to pay for them. But in deliberate breach of their contractual obligations,

Defendants have failed to pay for these losses and expenses.




                                                    2
          Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 3 of 17




       11.      Had Defendants wanted to exclude the risks of a pandemic, and the necessary

public health countermeasures that would mandate closures of businesses and population-wide

social distancing, they should have done so plainly, as they did with numerous other risks. But

they did not.

       12.      Upon information and belief, Defendants failed to pay for similar losses and

expenses suffered by at least several hundred other insureds holding policies that are, in all

material respects, identical. Plaintiff brings this action on behalf of his business, and all other

similarly situated businesses, seeking declaratory relief, insurance coverage owed under

Defendants’ policies, and damages.

                                         JURISDICTION

       13.      This Court has subject matter jurisdiction over this action under 28 U.S.C.

§ 1332(d)(2) because this is a class action wherein the amount in controversy exceeds the sum of

$5,000,000, exclusive of interest and costs, there are more than one-hundred members in the

proposed class, and at least one member of the Class of Plaintiffs is a citizen of a state different

from at least one Defendant. This Court also has subject matter jurisdiction under 28 U.S.C.§§

2201 and 2202 and its authority to grant declaratory relief under these statutes.

       14.      This Court has personal jurisdiction over Defendants because Defendants

conduct, engage in, and carry out business in this District. Defendants also purposefully availed

themselves of the opportunity of conducting activities in this District by marketing their

insurance policies and service within the state, and intentionally developed relationships with

brokers, agents, and customers within the District to insure properties.

       15.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b) as a substantial

part of the events or omissions giving rise to the instant action occurred in this District.



                                                  3
          Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 4 of 17




                                          THE PARTIES

       16.       At all relevant times, Joseph Scholtz was and is a sole proprietor, maintaining his

bed and breakfast business, Fire Island Retreat, at 465 Fishermans Path, Fire Island Pines, New

York 11782.

       17.       Defendant Lloyd’s of London, subscribing to Policy No.

B050719MKSFL000081-00, is an insurance market located in London, United Kingdom.

Insurance underwriters for Lloyd’s of London form syndicates to jointly price and underwrite

risk. These syndicates enter into insurance contracts on behalf of its members, and the members

share the premiums, risk and liability on these contracts. Each Lloyd’s syndicate is identified by

its syndicate number.

       18.       Underwriters for Lloyd’s of London known as BRIT Syndicate No. 2987 are

underwritten by Brit Global Specialty USA, Inc., which is an Illinois corporation with its

principal place of business at 161 N. Clark Street, Suite 3200, Chicago, Illinois 60601 (Chicago

Headquarters).

       19.       The Defendants are insurance underwriters who contracted, by and through the

syndicates of which they are members, to insure Plaintiff’s business. As indicated in Plaintiff’s

Policy, the underwriters include members of the Lloyd’s syndicate No. 2987, which is

maintained by Brit Global Specialty USA, Inc.

       20.       At all times material, Defendants engaged in substantial activity on a continuous

and systematic basis, by issuing and selling insurance policies in this District and by contracting

to insure property across the United States.




                                                  4
          Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 5 of 17




       21.     Under the applicable law and in accordance with the Policy’s Service of Suit

Clause, service of process on Defendants may be effectuated by serving Mendes & Mount, 750

Seventh Avenue, New York, New York 10019.


                                 FACTUAL BACKGROUND


   A. CORONAVIRUS PANDEMIC

       22.     In January 2020, medical reports documented an outbreak of a novel strain of

coronavirus, COVID-19, in Wuhan, China. COVID-19 is a highly contagious airborne virus,

which rapidly spread across the world, including the United States.

       23.     COVID-19 was declared a pandemic by the World Health Organization on

January 20, 2020.

       24.     Public health officials have recognized for decades that non-pharmaceutical

interventions (NPIs) can slow and stop the transmission of certain diseases. Among these are

screening and testing of potentially infected persons, contact tracing and quarantining infected

persons, personal protection and prevention, and social distancing. Social distancing is the

maintenance of physical space between people.

       25.     A lack of central planning, shortages of key medical supplies and equipment, and

the unfortunate spread of misinformation about the risks of COVID-19 has led to widespread

confusion, unrest, and uncertainty regarding the likely course of this pandemic and the

appropriate countermeasures necessary to mitigate the damage it has and will continue to cause.

       26.     In late February, public health officials began advising various governments

around the world that one of the most disruptive NPIs, population-wide social distancing, was

needed to stop the transmission of COVID-19. Suddenly schools, offices, public transit,



                                                 5
          Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 6 of 17




restaurants and shops, parks, and frequently visited spaces were likely to become hot-spots for

local transmission of COVID-19.

        27.     The COVID-19 virus remains stable and transmittable in aerosols for up to three

hours, up to four hours on copper, up to 24 hours on cardboard and up to two to three days on

plastic and stainless steel.1

        28.     On March 16, 2020, the Centers for Disease Control and Prevention (“CDC”)

issued guidance that gatherings of more than ten people should not occur due to the increased

risk of contracting COVID-19.

    B. CIVIL AUTHORITY ORDERS

        29.     As a result of the COVID-19 virus, on March 7, 2020, New York Governor

Andrew Cuomo declared a Disaster Emergency for the entire state of New York.

        30.     On March 12, 2020, Governor Cuomo set restrictions on large gatherings.

        31.     On March 20, 2020, Governor Cuomo issued a statewide Stay-at-Home Order for

all non-essential workers as a result of the COVID-19 pandemic. The Order included a provision

where individuals who must go outside must practice social distancing of at least six feet from

others. This Order is in effect until at least May 28, 2020.

    C. IMPACT ON PLAINTIFF’S BUSINESS

        32.     As of March 20, 2020, Plaintiff was no longer able to rent rooms to guests in his

bed and breakfast establishment.

        33.     As the pandemic continued, events scheduled for April and May on Fire Island

Pines were cancelled and individuals holding reservations at Plaintiff’s bed and breakfast began



1
 See, https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces; See also,
who.int/news-room/commentaries/detail/modes-of-transmission-of-virus-causing-covid-19-implications-
for-ipc-precaution-recommendations.

                                                 6
          Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 7 of 17




to cancel their reservations. Individuals holding reservations at Plaintiff’s bed and breakfast for

the summer 2020 months have too cancelled their reservations, resulting in Plaintiff losing most

of his summertime business, which is his busiest time of year.

       34.     As a result of civil authority action, Plaintiff’s business has lost substantial

income and Plaintiff will continue to lose income over the summer months as visitors to Fire

Island Pines continue to cancel their reservations.

       35.     The civil authority action prohibiting public access to the covered premises and

the surrounding areas were issued in response to dangerous physical conditions and caused a

suspension of business operations on the covered premises.

       36.     As a result of the presence of COVID-19, Plaintiff has suffered a suspension of

business operations, sustained losses of business income, and incurred expenses.

       37.     Plaintiff’s policy does not exclude the losses suffered by Plaintiff and thereby the

policy does provide coverage for the losses incurred by Plaintiff.

       38.     Plaintiff has complied with the contractual obligations of the policy and is entitled

to payment for his losses and expenses.

       39.     Given the nature of Plaintiff’s business, Plaintiff and his insured premises were

physically impacted by the probability of COVID-19 contamination and civil authority

mitigation efforts.

       40.     As a result of the civil authority orders, Plaintiff suffered business income, civil

authority and other related losses which are covered by the insurance policy he has with the

Defendants.

       41.     Plaintiff specifically sought and paid premiums to Defendants for coverage to

ensure the survival of the business due to business closure ordered by the civil authority.



                                                  7
            Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 8 of 17




          42.   The reasonable expectation of Plaintiff was that the business interruption policy

included coverage when a civil authority forced closure of businesses for an issue of public

safety.

          43.   Plaintiff filed a notice of loss report in March 2020 seeking coverage for lost

business income.

          44.   As of this filing, Defendants have not paid Plaintiff for his losses nor have

Defendants notified Plaintiff if, and when, they will pay his claim for actual loss of business.

          45.   It was Plaintiff’s reasonable expectation that if civil authorities forced closure of

his business, the loss of income from such civil authority action would be covered under the

policy.

          46.   As a result of the orders, Plaintiff incurred, and continues to incur, a substantial

loss of business income and additional expenses covered under his policy.


                                     CLASS ALLEGATIONS

          47.   Plaintiff incorporates by reference each paragraph of this Complaint as if fully set

forth herein and further alleges as follows.

          48.   The Class claims all derive from Defendants’ systematic and uniform refusal to

pay insureds for losses suffered due to the COVID-19 pandemic and the related actions taken by

civil authorities to suspend business operations.

          49.   Pursuant to Fed, R. Civ. P. 23(a), 23(b)(1), 23(b)(2), 23(b)(3) and 23(c)(4),

Plaintiff brings this action individually and on behalf of all others similarly situated. This action

satisfies the numerosity, commonality, typicality, adequacy, predominance, and superiority

requirements of those provisions.

          50.   Plaintiff seeks to represent nationwide classes defined as:


                                                    8
          Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 9 of 17




             a. All persons and entities with a property insurance policy, which includes business

                 income coverage issued by any of the Defendants, who suffered a suspension of

                 business due to COVID-19, and for which Defendants have denied or failed to

                 acknowledge or pay for the covered losses.

             b. All persons and entities with civil authority coverage under a property insurance

                 policy issued by any of the Defendants, which suffered a loss of business income

                 and expenses as a result of an action of civil authority, and for which Defendants

                 have denied a claim or have otherwise failed to acknowledge, accept as a covered

                 loss, or pay for the covered losses.

       51.       Excluded from the Class are the Defendants, any entity in which Defendants have

a controlling interest, and Defendants’ officers, directors, legal representatives, successors,

subsidiaries, and assigns. Also excluded from the Class are any judge, justice, or judicial officer

presiding over this matter and the members of their immediate families, and judicial staff.

       52.       Plaintiff reserves the right to amend the Class definition if discovery and further

investigation reveal that the Class should be expanded, divided into subclasses, or modified in

any other way.

       53.       This action is brought and may properly be maintained on behalf of each Class

proposed under the provisions of Rule 23 of the Federal Rules of Civil Procedure.

       54.       Although the precise number of members of the Class is unknown, and can only

be determined through appropriate discovery, Plaintiff believes, and on that basis alleges that the

members of the proposed Class are so numerous that joinder of all members would be

impracticable. The local and national media are reporting that thousands of businesses have had

insurance claims denied for the loss or damage to physical property and for the actual loss of



                                                   9
         Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 10 of 17




business income sustained during the suspension of operations like the orders issued in the State

of New York.

       55.      Questions of law and fact common to the Class exist that predominate over

questions affecting only individual members, including inter alia:

             a. Whether Plaintiff and Class members suffered a covered loss under the policies

                issued to members of the class;

             b. Whether Defendants’ comprehensive business insurance policies cover claims for

                lost business income under the circumstances present here;

             c. Whether the terms, definitions, and exclusions that Defendants have relied on to

                deny coverage are contradictory or ambiguous and therefore, should not be

                construed against policyholders;

             d. Whether Defendants breached their duty to Plaintiff and Class members by

                excluding coverage for business income under the circumstances presented here;

             e. Whether Defendants acted in bad faith in denying claims for lost business income

                without investigation or due consideration of those claims;

             f. Whether Plaintiff and the Class members suffered damages as a result of

                Defendants’ action; and

             g. Whether Plaintiff and the Class members are entitled to an award of reasonable

                attorneys’ fees, interest and costs.

      56.       Plaintiff is a member of the putative Class. The claims asserted by the Plaintiff in

this action are typical of the claims of the members of the putative Class, as the claims arise from

the same course of conduct by Defendants, and the relief sought is common.




                                                   10
           Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 11 of 17




       57.     Plaintiff will fairly and adequately represent and protect the interests of the

members of the putative Class, as its interests coincide with, and are not antagonistic to, the other

members of the Class. Plaintiff has retained counsel competent and experienced in both

consumer protection, insurance coverage, and class action litigation.

       58.     Certification of the Class is appropriate pursuant to Fed. R. Civ. P. 23 (b)(3)

because:

               a. Questions of law or fact common to the respective members of the Class

                   predominate over questions of law or fact affecting only individual members.

                   This predominance makes class litigation superior to any other method

                   available for the fair and efficient adjudication of these claims including

                   consistency of adjudications. Absent a class action it would be highly unlikely

                   that the members of the Class would be able to protect their own interests

                   because the cost of litigation through individual lawsuits might exceed the

                   expected recovery.

               b. A class action is a superior method for the adjudication of the controversy in

                   that it will permit a large number of claims to be resolved in a single forum

                   simultaneously, efficiently, and without the unnecessary hardship that would

                   result from the prosecution of numerous individual actions and the duplication

                   of discovery, effort, expense, and the burden on courts that individual actions

                   would create.

               c. The benefits of proceeding as a class action, including providing a method for

                   obtaining redress for claims that would not be practical to pursue individually,




                                                 11
         Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 12 of 17




                    outweigh any difficulties that might be argued with regard to the management

                    of the class action.

       59.      The Class should also be certified pursuant to Fed. R. Civ. P. 23(b)(2) because:

                a. The prosecution of separate actions by the individual members of the

                    proposed Class would create a risk of inconsistent adjudications, which could

                    establish incompatible standards of conduct for Defendants.

                b. The prosecution of individual actions could result in adjudications, which as a

                    practical matter, would be dispositive of the interests of non-party Class

                    members or which would substantially impair their ability to protect their

                    interests.

                c. Defendants have acted or refused to act on grounds generally applicable to the

                    proposed Class, thereby making appropriate final and injunctive relief with

                    respect to the members of the proposed Class as a whole.

       60.      Likewise, particular issues are appropriate for certification under Fed. R. Civ. P.

23(c)(4) because such claims present only particular, common issues, the resolution of which

would advance the disposition of this matter and the parties’ interests therein. Such particular

issues include, but are not limited to:

             a. Whether the comprehensive business insurance policies issued by Defendants

                cover Plaintiff’s and Class members’ direct physical loss of property and lost

                business income when following the Public Health Orders;

             b. Whether the coverages for direct physical loss of property and lost business

                income provided by the comprehensive business insurance policies are precluded

                by exclusions or other limitations in those policies;



                                                 12
          Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 13 of 17




               c. Whether Defendants breached the contracts by denying comprehensive business

                  insurance coverage to Plaintiff and Class members;

               d. Whether the sale of these policies with the knowledge that Defendants would not

                  provide coverage for business interruptions associated with public health

                  countermeasures constitutes a breach of contract; and

               e. Whether Plaintiff and Class members are entitled to actual damages and

                  injunctive relief as a result of Defendants’ wrongful conduct.

                                        CAUSES OF ACTION

                            COUNT I: DECLARATORY JUDGMENT

         61.      Plaintiff incorporates by reference each paragraph of this Complaint as if fully set

forth herein and further alleges as follows.

         62.      Plaintiff brings this Count individually and on behalf of the other members of the

Class.

         63.      Plaintiff purchased a comprehensive business insurance policy from Defendants.

         64.      Plaintiff paid all premiums required to maintain its comprehensive business

insurance policy in full force.

         65.      The comprehensive business insurance policy includes provisions that provide

coverage for the direct physical loss of use of its premises and equipment as well as actual loss of

business income and extra expenses sustained during the suspension of operations as a result of

the loss of use and risk of physical loss.

         66.      In March 2020, the governor of New York issued a series of Public Health Orders

that severely restricted Plaintiff’s business.




                                                   13
         Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 14 of 17




       67.     These Public Health Orders also applied to the businesses, schools, museums, and

public attractions, and residents of and visitors to the State of New York.

       68.     As a result of the Public Health Orders, Plaintiff lost substantial business income.

       69.     These losses are insured losses under several provisions of Plaintiff’s

comprehensive business insurance policy including provisions covering direct loss of property,

loss of business income, extended loss of business income, and business income from dependent

properties.

       70.     There are no applicable, enforceable exclusions or definitions in the insurance

policies that preclude coverage for these losses.

       WHEREFORE, Plaintiff seeks a declaration for itself and similarly situated businesses

that its business income losses are covered and not precluded by exclusion or other limitations in

its comprehensive business insurance policy.

                            COUNT II: BREACH OF CONTRACT

       71.     Plaintiff incorporates by reference each paragraph of this Complaint as if fully set

forth herein and further alleges as follows.

       72.     Plaintiff and Class members purchased comprehensive business insurance policies

from Defendants to ensure against all risks (unless specifically excluded) a business might face.

These policies were binding contracts that afforded Plaintiff and Class members comprehensive

business insurance under the terms and conditions of the policies.

       73.     Plaintiff and Class members met all or substantially all of their contractual

obligations, including paying all premiums required by Defendants.

       74.     Beginning in March 2020, the Governor of New York issued a series of Public

Health Orders. As detailed above, these Orders ultimately banned gatherings of more than ten



                                                14
         Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 15 of 17




people; prohibited table seating, sit-down consumption, and standing service at restaurants;

closed all non-essential businesses; ordered all New York residents to stay at their place of

residence, except to obtain food and essential household goods or to engage in Essential

Business Activities; and required restaurants to adopt social distancing measures similar to those

imposed on grocery stores and other retail food sellers, such as maintaining a minimum distance

of six feet from each person who is not part of the same household. As of the date of the filing of

this Complaint, these mandates remain in effect until at least May 15, 2020.

       75.     Beginning with March 2020 and continuing through the date of the filing of this

Complaint, Plaintiff and Class members suffered the direct physical loss of property and lost

business income following the Public Health Orders, which were covered under the

comprehensive business insurance policies purchased from Defendants.

       76.     There are no applicable, enforceable exclusions in Plaintiff’s and Class members’

comprehensive business insurance policies that preclude coverage.

       77.     Defendants breached their contracts by denying comprehensive business

insurance coverage to Plaintiff and Class members.

       78.     As a direct and proximate result of Defendants’ denial of comprehensive business

insurance coverage to Plaintiff and Class members, Plaintiff and Class members suffered

damages.

       WHEREFORE, Plaintiff seeks judgement for himself and Class members, seeks

compensatory damages resulting from Defendants’ breaches of Plaintiff’s policy and other Class

members’ policies and seek all other relief deemed appropriate by this Court, including

attorneys’ fees and costs.




                                                15
          Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 16 of 17




                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself and the Class, seeks the following relief:

    1. An Order certifying this action as a class action under Fed. R. Civ. P. 23, defining the

        Class as requested, and finding that Plaintiff is a proper representative of the Class

        requested herein, and appointing Plaintiff’s undersigned counsel as Counsel for the

        classes;

    2. Entering a declaratory judgment in favor of the Plaintiff and Class members for their

        losses sustained related to the COVID-19 pandemic, which are covered under

        Defendants’ comprehensive business insurance policies;

    3. Plaintiff requests damages, attorneys’ fees and costs, and such other and further relief as

        is just and proper as compensation for Defendants’ breach of contract;

    4. An order requiring Defendants to pay both pre and post judgment interest on any amounts

        awarded;

    5. An award of costs and attorneys’ fees; and

    6. Such further relief as may be appropriate.



                                     JURY TRIAL DEMANDED
        Pursuant to Rule 38 or the Federal Rules of Civil Procedure, Plaintiff hereby demands

trial by jury in this action of all issues so triable.

May 15, 2020                                              ___/s/ Dianne M. Nast_______________
                                                          Dianne M. Nast (PA Atty. ID No. 24424)
                                                          Daniel N. Gallucci (PA Atty. ID No. 81995)
                                                          Joanne E. Matusko (PA Atty. ID No. 91059)
                                                          NASTLAW LLC
                                                          1101 Market Street, Suite 2801
                                                          Philadelphia, Pennsylvania 19107
                                                          Telephone: (215) 923-9300
                                                          Facsimile: (215) 923-9302

                                                     16
Case 2:20-cv-02312-TJS Document 1 Filed 05/15/20 Page 17 of 17




                                   Email: dnast@nastlaw.com
                                   dgallucci@nastlaw.com
                                   jmatusko@nastlaw.com


                                   Michael L. Roberts
                                   ROBERTS LAW FIRM, P.A.
                                   20 Rahling Circle
                                   Little Rock, AR 72223
                                   Telephone: (501) 821-5575
                                   Facsimile: (501) 821-4474
                                   mikeroberts@robertslawfirm.us


                                   Attorneys for Plaintiff




                              17
